Exhibit 10.20

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of March 10, 2017, by
and between Adaptimmune, LLC (the “Company”), a limited liability corporation
and wholly-owned subsidiary of Adaptimmune Limited, and Adrian Rawcliffe of 440
South Broad Street, Unit 1803, Philadelphia PA 19146 (“Executive”).

 

WHEREAS the Company and Executive desire to enter into this Agreement to
establish and govern the terms and conditions of Executive’s employment by the
Company;

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.              Employment.  The Company agrees to employ Executive and the
Executive agrees to provide services to the Company from March 16, 2015
(“Commencement of Employment”) until the termination of Executive’s employment
hereunder pursuant to Section 5. The period from Commencement of Employment
through the date of Executive’s termination of employment shall be referred to
as the “Employment Period.”

 

2.              Position and Duties.

 

(a)                                 During the Employment Period, Executive
shall serve as the Chief Financial Officer (CFO) of the Group and in such
capacity shall have the normal duties, responsibilities, functions and authority
of a CFO., subject to the power and authority of the Company’s Chief Executive
Officer and the board of directors or the remuneration committee of such board
of directors, as applicable (the “Board”) of Adaptimmune Therapeutics plc to
expand or limit such duties, responsibilities, functions and authority, and the
power and authority of the Board to overrule actions of officers of the
Company.  During the Employment Period, Executive shall render such services to
the Company which are consistent with Executive’s position and as the Chief
Executive Officer and the Board may from time to time direct.

 

In this Agreement, “Group” means Adaptimmune Therapeutics plc and its
subsidiaries from time to time and “Group Company” means a company which is a
member of the Group and includes the Company.

 

(b)                                 During the Employment Period, Executive
shall report to the Chief Executive Officer and shall devote his best efforts
and his full business time and attention to the business and affairs of the
Company.  Executive shall perform his duties, responsibilities and functions to
the best of his abilities in a diligent, trustworthy, professional and efficient
manner, shall comply with the policies and procedures of the Company and of
Adaptimmune Therapeutics plc and shall comply with all applicable federal, state
and/or local laws.  In performing his duties and exercising his authority under
this Agreement, Executive shall develop, support and implement the business and
strategic plans approved from time to time by the Board.  So long as Executive
is employed by the Company, Executive shall not, without the prior written
consent of the Board, accept other employment or perform other services for
compensation which might reasonably be considered to interfere with Executive’s
duties under this Agreement.  Notwithstanding the foregoing, nothing in this
Agreement shall preclude the Executive from engaging in educational, charitable,
political, professional and civic activities, provided that such engagement does
not interfere with Executive’s duties and responsibilities hereunder.

 

(c)                During the Employment Period, Executive’s primary work
location shall be Philadelphia, Pennsylvania; provided, however, that Executive
shall travel to other locations and countries as and when required by the
Company including, but not limited to, travel to the Company’s affiliate offices
in the United Kingdom.

 

--------------------------------------------------------------------------------


 

3.              At-Will Relationship.  Executive’s employment with the Company
is at-will and not for any specified period and may be terminated by either
Executive or the Company at any time for any or no reason, subject to Section 5
of this Agreement.  Nothing in this Agreement is intended to or should be
construed to contradict, modify or alter this at-will employment relationship.

 

4.              Compensation and Benefits.

 

(a)               Base Salary.  During the Employment Period, Executive’s base
salary initially, with effect from January 1, 2017, shall be $443,700 per annum,
which may be modified by the Company in its sole discretion (the “Base Salary”),
and which shall be payable by the Company in regular installments in accordance
with the Company’s payroll practices in effect from time to time, less
applicable deductions and withholding as required by law.  For the avoidance of
doubt, in any partial calendar year in the Employment Period, the Base Salary
shall be prorated to reflect the period of time for which Executive is actually
employed by the Company pursuant to this Agreement.  During the Employment
Period, the Base Salary shall be reviewed annually by the Company in accordance
with the guidelines and procedures of the Company and any Group Company
applicable to similarly situated executives.

 

(b)               Bonus.  Subject to the terms of the Executive Severance Policy
of Adaptimmune Therapeutics plc, in force from time to time (the “Executive
Severance Policy”), in addition to the Base Salary, Executive will be eligible
to receive a bonus, determined by the Board, following the end of each calendar
year that ends during the Employment Period (“Annual Bonus”), subject to:
(i) objective criteria set forth by the Board or an authorized delegate thereof
on an annual basis; and (ii) the overall performance of the Company and the
Group. The initial target Annual Bonus with effect from January 1, 2017 shall be
forty-five percent (45%) of Executive’s Base Salary. The Annual Bonus shall be
pro-rated for any year of employment and paid in a single lump sum no later than
March 15, of the year following the calendar year in which the Annual Bonus, if
any, was earned.  For clarity the Executive will be eligible to receive an
Annual Bonus for each calendar year where the objective criteria referred to in
Section 4(b)(i) above are met unless as a result of the overall performance of
the Company and any Group Company in any particular calendar year, the Board or
an authorized delegate thereof determines that: (i) no annual bonuses (or
equivalent payments) will be paid to any senior executives of the Company and/or
of any Group Company with respect to such calendar year, in which case the
Annual Bonus will not be paid to the Executive; or (ii) reduced annual bonuses
(or equivalent payments) will be paid to any senior executives of the Company
and/or of any Group Company with respect to such calendar year, in which case
the Annual Bonus payable to the Executive shall also be reduced.

 

Executive must be employed by the Company on December 31st of the calendar year
on which the bonus is based in order to be eligible to receive the Annual
Bonus.  Any Annual Bonus payments shall be paid to Executive less applicable
deductions and withholding as required by law.  Nothing in this Agreement will
preclude the Company from changing or altering the objective criteria referred
to under Section 4(b)(i), in whole or in part, in the Company’s sole discretion.

 

(c)                Stock Options. During the Employment Period, Executive shall
be eligible to participate in the equity plans sponsored and/or maintained by
the Company and its affiliates from time to time, in accordance with the terms
of any such plans, at the sole and absolute discretion of the Company and the
Board.

 

(d)               Additional City Tax Compensation.  The Company shall add to
each payment of Base Salary and Annual Bonus an additional periodic payment in
order to help defray Executive’s obligation to pay the Philadelphia City Tax
(“Additional City Tax Compensation”). The Additional City Tax Compensation will
be calculated in accordance with the Philadelphia City Tax rates, which will
vary from time to time in accordance with the Philadelphia Wage Tax. The
Additional City Tax Compensation shall be subject to applicable deductions and
withholding as required by law.

 

2

--------------------------------------------------------------------------------


 

(e)                Employee Benefits.  During the Employment Period, Executive
shall be entitled to participate in all of the Company’s then-existing employee
benefit programs for which senior executive employees of the Company are
generally eligible.  Nothing in this Agreement will preclude the Company from
changing, altering or terminating any of the plans or programs for which
employees of the Company are eligible, in whole or in part, in the Company’s
sole discretion.

 

(f)                 Vacation.  During the Employment Period, Executive shall
receive paid vacation per calendar year (prorated to reflect the period of time
for which Executive is actually employed by the Company pursuant to this
Agreement), to be accrued and taken in accordance with the Company’s
then-existing vacation policies.  Any accrued but unused vacation remaining at
the end of the Employment Period shall be paid to Executive in accordance with
the Company’s payroll practices in effect at such time.

 

(g)                Business Equipment.  During the Employment Period, the
Company shall provide Executive with specific equipment for business use in
accordance with the Company’s then-existing device policy (“Business
Equipment”).  The Company also agrees to pay reasonable related monthly service
charges for the Business Equipment.  Executive understands that the Business
Equipment provided by the Company is for business use and will remain the
property of the Company.  Upon termination of employment or on demand by the
Company at any time, Executive agrees to immediately return the Business
Equipment without copying, deleting or otherwise modifying any data, documents
or information stored on the Business Equipment.

 

5.              Notice of Termination

 

(a)               Notice of Termination.  Subject to the terms of this
Agreement, the Employment Period and Executive’s employment with the Company may
be terminated by the Company immediately at any time and for any or no reason
and by Executive for any reason including but not limited to Good Reason, on
provision of 60 days written notice.  Any termination of employment by the
Company or by Executive under this Section 5 shall be communicated by a written
notice to the other party hereto indicating the specific termination provision
in this Agreement relied upon (a “Notice of Termination”).

 

(b)      The Executive Severance Policy as in force from time to time shall
apply to Executive in relation to the Employment. Such policy may be amended or
terminated in accordance with the terms of the policy, save that where any
proposed amendment or termination substantially reduces the rights of Executive
following the termination of Executive’s employment: (i) the Company will
consult with Executive on such proposed amendment or termination; and (ii) any
such substantial reduction in the rights or benefits of Executive must be agreed
with Executive. Where, following consultation, Executive does not agree to any
such proposed amendment or termination, then the Executive Severance Policy
shall continue in full force and effect without such proposed amendment or
termination.

 

6.              Confidential Information.

 

(a)               Executive shall not, except as may be required to perform his
duties hereunder or as required by applicable law, during the Employment Period
and after employment ends (regardless of the reason), without limitation in time
or until such information shall have become public other than by Executive’s
unauthorized disclosure, disclose to others or use, whether directly or
indirectly, any non-public confidential or proprietary information with respect
to the Company and/or its subsidiaries and affiliates, including, without
limitation, their business relationships, negotiations and past, present and
prospective activities, methods of doing business, know-how, trade secrets,
data, formulae, product designs and styles, product development plans, customer
lists, investors, and all papers, resumes and records (including computer
records) of the documents containing such information (“Confidential

 

3

--------------------------------------------------------------------------------


 

Information”). Executive stipulates and agrees that as between Executive and the
Company the foregoing matters are important and that material and confidential
proprietary information and trade secrets affect the successful conduct of the
businesses of the Company and its subsidiaries and affiliates (and any successor
or assignee of the Company or its subsidiaries and affiliates).  Nothing about
the foregoing shall preclude Executive from testifying truthfully in any forum
or from providing truthful information to any government agency or commission.

 

(b)               Executive agrees not to remove from the Company’s premises any
property of the Company including, but not limited to, documents, records, or
materials containing any Confidential Information, except as necessary to
perform Executive’s work for the Company.

 

(c)                Executive agrees to deliver or return to the Company, at the
Company’s request at any time or upon termination of Executive’s employment
(regardless of the reason): (i) all documents, computer tapes and disks,
records, lists, data, drawings, prints, notes and written information (and all
copies thereof) furnished by or on behalf of or for the benefit of the Company
or its subsidiaries or affiliates or prepared by Executive during the term of
Executive’s employment by the Company, regardless of whether Confidential
Information is contained therein; and (ii) all physical property of the Company
or its subsidiaries or affiliates which Executive  received in connection with
Executive’s employment with the Company including, without limitation, credit
cards, passes, door and file keys, and computer hardware and software existing
in tangible form.

 

(d)               Executive represents and warrants to the Company that
Executive took nothing with him which belonged to any former employer when
Executive left his prior position and that Executive has nothing that contains
any information which belongs to any former employer.  If at any time Executive
discovers this is incorrect, Executive shall promptly return any such materials
to Executive’s former employer.  The Company does not want any such materials,
and Executive shall not be permitted to use or refer to any such materials in
the performance of Executive’s duties hereunder.

 

7.              Work Product and Intellectual Property, Inventions and Patents.

 

(a)         For purposes of this Agreement, “Work Product” shall include (i) all
works, materials, ideas, innovations, inventions, discoveries, techniques,
methods, processes, formulae, compositions, developments, improvements,
technology, know-how, algorithms, data and data files, computer process systems,
computer code, software, databases, hardware configuration information, research
and development projects, experiments, trials, assays, lab books, test results,
specifications, formats, designs, drawings, blueprints, sketches, artwork,
graphics, documents, records, writings, reports, machinery, prototypes, models,
sequences, and components; (ii) all tangible and intangible embodiments of the
foregoing, of any kind or format whatsoever, including in printed and electronic
media; and (iii) all Intellectual Property Rights (as defined below) associated
with or related to the foregoing.

 

“Company Work Product” shall include all Work Product that Executive partially
or completely creates, makes, develops, discovers, derives, conceives, reduces
to practice, authors, or fixes in a tangible medium of expression, whether
solely or jointly with others and whether on or off the Company’s premises, in
connection with the Company’s business (w) while employed by the Company, or
(x) with the use of the time, materials, or facilities of the Company or its
affiliates, or (y) relating to any product, service, or activity of the Company
or its affiliates of which Executive has knowledge, or (z) suggested by or
resulting from any work performed by Executive for the Company or its
affiliates.

 

(b)               For purposes of this Agreement, “Intellectual Property Rights”
means any and all worldwide rights, title, or interest existing now or in the
future under patent law, trademark law, copyright law, industrial rights design
law, moral rights law, trade secret law, and any and all similar proprietary
rights, however denominated, and any and all continuations,
continuations-in-part, divisions, renewals, reissue, reexaminations, extensions
and/or restorations thereof, now or hereafter in force and effect, including
without limitation all patents, patent applications, industrial rights, mask
works rights, trademarks, trademark applications, trade names, slogans, logos,
service marks and

 

4

--------------------------------------------------------------------------------


 

other marks, copyrightable material, copyrights, copyright applications, moral
rights, trade secrets, and trade dress.

 

(c)                Executive acknowledges and agrees that all Company Work
Product is and shall belong to the Company.  Executive shall and hereby does
irrevocably assign and transfer to the Company all of Executive’s right, title,
and interest in and to all Company Work Product, which assignment shall be
effective as of the moment of creation of such Company Work Product without
requiring any additional actions of the parties.

 

(d)               All copyrightable material included in Company Work Product
that qualifies as a “work made for hire” under the U.S. Copyright Act is deemed
a “work made for hire” created for and owned exclusively by the Company, and the
Company shall be deemed the owner of the copyright and all other Intellectual
Property Rights associated therewith.

 

(e)                To the extent any of the rights, title, and interest in and
to Company Work Product cannot be assigned by Executive to the Company,
Executive hereby grants to the Company a perpetual, exclusive, royalty-free,
transferable, assignable, irrevocable, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to practice such
non-assignable rights, title, and interest.  To the extent any of the rights,
title, and interest in and to Company Work Product can neither be assigned nor
licensed by Executive to the Company, Executive hereby irrevocably waives and
agrees never to assert such non-assignable and non-licensable rights, title, and
interest against the Company or its affiliates, or its and their directors,
officers, agents, employees, contractors, successors, or assigns.  For the
avoidance of doubt, this Section 7(e) shall not apply to any Work Product that
(i) does not relate, at the time of creation, making, development, discovery,
derivation, conception, reduction to practice, authoring, or fixation in a
tangible medium of expression of such Work Product, to the Company’s business or
actual or demonstrably anticipated research, development or business; and
(ii) was developed entirely in Executive’s own time; and (iii) was developed
without use of any of the Company’s equipment, supplies, facilities, or trade
secret information; and (iv) did not result from any work Executive performed
for the Company.

 

(f)                 Executive agrees, represents, and warrants that to the
extent any Prior Work Product exists relating in any way to the Company’s
existing business, or demonstrably anticipated research and development or
future business, which was created, made, developed, discovered, derived,
conceived, reduced to practice, authored, or fixed in a tangible medium of
expression by Executive prior to Executive’s employment with the Company
(collectively, the “Prior Work Product”) the Executive shall notify the Company
of such Prior Work Product and obtain the Company’s prior written consent prior
to using in any way the Prior Work Product during the course of the Executive’s
employment with the Company.  Executive agrees, represents, and warrants that
Executive has no rights in or to any Work Product related to Executive’s
employment with the Company, or to the Company and its affiliates generally,
other than the Prior Work Product.  Executive  hereby grants to the Company a
perpetual, royalty-free, irrevocable, worldwide, fully paid-up license (with
rights to transfer, assign, and sublicense through multiple tiers of
sublicensees) to practice all Intellectual Property Rights relating to any Prior
Work Product that Executive uses, incorporates, or permits to be incorporated,
in any Company Work Product.  Notwithstanding the foregoing, Executive will not
use, incorporate, or permit to be incorporated, any Prior Work Product in any
Company Work Product without the Company’s prior written consent.

 

(g)                Executive agrees, during and after Executive’s employment, to
perform and to assist the Company, its affiliates, and its and their successors,
assigns, delegates, nominees, and legal representatives with all acts that the
Company deems necessary or desirable to permit and assist the Company in
applying for, obtaining, perfecting, protecting, and enforcing the full
benefits, enjoyment, rights, and title throughout the world of the Company in
and to all Company Work Product, which acts and assistance may include, without
limitation, the signing and execution of documents (at no cost to the Company)
and assistance or cooperation in the filing, prosecution, registration, and
memorialization of assignment of any applicable Intellectual Property Rights;
acts pertaining to the enforcement of any applicable Intellectual Property
Rights; and acts pertaining to other legal proceedings related to

 

5

--------------------------------------------------------------------------------


 

Company Work Product.  If the Company is unable for any reason to secure
Executive’s signature to any document that the Company deems necessary or
desirable to permit and assist the Company in applying for, obtaining,
perfecting, protecting, and enforcing the full benefits, enjoyment, rights and
title throughout the world of the Company in and to all Company Work Product,
Executive hereby irrevocably designates and appoints the Company, its officers,
and directors as Executive’s attorney in fact to sign and execute such documents
in Executive’s name, all with the same legal force and effect as if executed by
Executive.  This designation of power of attorney is a power coupled with an
interest and is irrevocable.  Executive will not retain any proprietary interest
in any Company Work Product and shall not register, file, seek to obtain, or
obtain any Intellectual Property Rights covering any Company Work Product in
Executive’s own name.

 

(h)               Executive agrees to disclose and describe to the Company
promptly and in writing to the Company all Company Work Product to which the
Company is entitled as provided above.  Executive shall deliver all Company Work
Product in Executive’s possession whenever the Company so requests, and, in any
event, prior to or upon Executive’s termination of employment.  After the
Company confirms receipt of Company Work Product, Executive shall delete or
destroy all Company Work Product in Executive’s possession whenever the Company
so requests and at the Company’s reasonable direction, without retaining any
copies thereof, and, in any event, prior to or upon Executive’s termination of
employment.

 

(i)                   Consistent with Executive’s obligations under Section 6,
Executive shall hold in the strictest confidence, and will not disclose, furnish
or make accessible to any person or entity (directly or indirectly) Company Work
Product, except as required in accordance with Executive’s duties as an employee
of the Company.

 

(j)                  Executive agrees to disclose promptly in writing to the
Company all Work Product created, made, developed, discovered, derived,
conceived, reduced to practice, authored, or fixed in a tangible medium of
expression by Executive for three (3) months after the termination of
Executive’s employment with the Company, whether or not Executive believes such
Work Product is subject to this Agreement, to permit a determination by the
Company as to whether or not the Work Product is or should be the property of
the Company.  Executive recognizes that Work Product or Confidential Information
relating to Executive’s activities while working for the Company and created,
made, developed, discovered, derived, conceived, reduced to practice, authored,
or fixed in a tangible medium of expression by Executive, alone or with others,
within three (3) months after termination of Executive’s employment with the
Company, may have been so created, made, developed, discovered, derived,
conceived, reduced to practice, authored, or fixed in a tangible medium of
expression by Executive in significant part while employed by the Company. 
Accordingly, Executive agrees that such Work Product and Confidential
Information shall be presumed to have been created, made, developed, discovered,
derived, conceived, reduced to practice, authored, or fixed in a tangible medium
of expression during Executive’s employment with the Company and are to be
promptly disclosed and assigned to the Company unless and until Executive
establishes the contrary by written evidence satisfying a clear and convincing
evidence standard of proof.

 

(k)               For the avoidance of doubt, Executive shall not be entitled to
any additional or special compensation or reimbursement in fulfilling
Executive’s obligations under this Section 7, except that the Company, in its
sole discretion, may reimburse Executive for any reasonable expenses which
Executive may incur on behalf of the Company.

 

8. Immunity under Defend Trade Secrets Act of 2016

 

The Defend Trade Secrets Act of 2016 (the “Act”) provides that:  (1) An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that:  (A) is made —
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  The Act further provides that:  an individual

 

6

--------------------------------------------------------------------------------


 

who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the
individual:  (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

 

9. Non-Competition; Non-Solicitation.

 

(a)               Non-Competition. During the Employment Period and for a period
of twelve (12) months thereafter (the “Restricted Period”), Executive shall not,
without the prior written consent of the Board, directly or indirectly, whether
as owner, consultant, employee, partner, venturer, agent, through stock
ownership, investment of capital, lending of money or property, rendering of
services, or otherwise, engage or participate in a Competitive Business
operating within the Restricted Area.

 

As used in this Agreement, the term “Competitive Business” means any firm or
business organization that competes with the Company or any affiliated company
in the business of developing, designing, testing, marketing, selling,
distributing or manufacturing products or services involving the use of T cell
receptors in T cell therapy to treat or diagnose human disease. Notwithstanding
the foregoing, Executive may own up to one percent (1%) of the outstanding stock
of a publicly held corporation which constitutes or is affiliated with a
Competitive Business.

 

As used in this Agreement, the term “Restricted Area” means the United States,
the United Kingdom and any other country in which the Company or any affiliated
company; (i) at any time in the twelve (12) months preceding the termination of
the Employment Period, has marketed, sold and/or distributed products or
services involving the use of T cell receptors in T cell therapy to treat or
diagnose human disease; or (ii) plans to, during the Restricted Period, market,
sell and/or distribute products or services involving the use of T cell
receptors in T cell therapy to treat or diagnose human disease.

 

(b)               Non-Solicitation of Employees. During the Employment Period
and the Restricted Period, Executive shall not, directly or indirectly (through
another person, entity or otherwise): (i) solicit, induce or attempt to induce
any Restricted Person of the Company or any affiliated company to leave the
employ of the Company or any affiliated company, or in any way interfere with
the relationship between the Company or any affiliated company and any employee
thereof; or (ii) hire any  Restricted Person who was employed by the Company or
any affiliated company at any time during the  six (6) months prior to such
person’s hiring by Executive.

 

In this Agreement, “Restricted Person” means anyone employed or engaged by the
Company or any affiliated company at the level of line management or above or
equivalent or scientific staff and who was so employed or engaged in the six
months prior to the termination of employment. The non-solicitation provisions
explicitly cover all forms of oral, written or electronic communication,
including, but not limited to, communications by email, regular mail, telephone,
fax, instant message and social media platforms whether or not in existence at
the date of this Agreement.

 

(c)                Non-Solicitation of Others. During the Employment Period and
the Restricted Period, Executive shall not, directly or indirectly (through
another person, entity or otherwise): (i) contact, solicit or accept the
business of any customer, vendor or client of the Company or affiliated company
for any reason except for non-competing purposes unrelated to the use of T cell
receptors in T cell therapy to treat or diagnose human disease; or (ii) induce
or seek to influence any customer, vendor or client of the Company or affiliated
company to discontinue, modify or reduce its business relationship with the
Company or affiliated company for any reason.

 

(d)               If, at the time of enforcement of Section 6, 7 or 9 of this
Agreement, a court shall hold that the duration, scope or geographical area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum duration, scope or geographical area
reasonable under such circumstances shall be substituted for the stated
duration,

 

7

--------------------------------------------------------------------------------


 

scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by law.

 

(e)                Executive acknowledges that Executive’s compliance with
Sections 6, 7 and 9 of this Agreement is necessary to protect the goodwill,
customer relations, trade secrets, confidential information and other
proprietary and legitimate business interests of the Company.  Executive
acknowledges that any breach of any of these covenants will result in
irreparable and continuing damage to the Company’s business for which there will
be no adequate remedy at law and Executive agrees that, in the event of any such
breach of the aforesaid covenants, the Company and its successors and assigns
shall be entitled to injunctive relief and to such other and further relief as
may be available at law or in equity.  Accordingly, Executive expressly agrees
that upon any breach, or threatened breach, of the terms of this Agreement, the
Company shall be entitled as a matter of right, in any court of competent
jurisdiction in equity or otherwise to enforce the specific performance of the
Executive’s obligations under this Agreement, to obtain temporary and permanent
injunctive relief without the necessity of proving actual damage to the Company
or the inadequacy of a legal remedy, and without posting bond.  In the event a
court orders the Company to post a bond in order to obtain such injunctive
relief for a claim under this Agreement, Executive agrees that the Company will
be required to post only a nominal bond.  The rights conferred upon the Company
in this Section shall not be exclusive of any other rights or remedies that the
Company may have at law, in equity or otherwise.

 

(f)                 In the event that Executive violates any of the covenants in
this Agreement and the Company commences legal action for injunctive or other
relief, then the Company shall have the benefit of the full period of the
covenants such that the covenants shall have the duration of twelve (12) months
computed from the date Executive ceased violation of the covenants, either by
order of the court or otherwise.  Executive acknowledges that any claim or cause
of action of Executive against the Company shall not constitute a defense to the
enforcement by the Company of the covenants of Executive in this Agreement.  In
the event the Company obtains any such injunction, order, decree or other
relief, in law or in equity, Executive shall be responsible for reimbursing the
Company for all costs associated with obtaining the relief, including reasonable
attorneys’ fees and expenses and costs of suit.

 

(g)                Executive acknowledges and agrees that the restrictive
covenants contained herein (i) are necessary for the reasonable and proper
protection of the goodwill of the Company and its trade secrets, proprietary
data and confidential information, (ii) are reasonable with respect to length of
time, scope and geographic area and (iii) will not prohibit Executive from
engaging in other businesses or employment for the purpose of earning a
livelihood following the termination of his relationship with the Company.

 

10.       Executive’s Representations and Covenants.  Executive hereby
represents and warrants to the Company that: (i) the execution, delivery and
performance of this Agreement by Executive do not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which Executive is
bound; (ii) Executive is not a party to or bound by any employment agreement,
non-compete agreement or confidentiality agreement with any other person or
entity; (iii) upon the execution and delivery of this Agreement by the Company,
this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms; and (iv) Executive is authorized to
work in the United States without restriction.  Executive hereby acknowledges
and represents that he has been made aware of his right to consult with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.  Executive further covenants that he shall not make any statements,
other than pursuant to the performance of his job duties and responsibilities,
to the press or other media in connection with the Company and/or any affiliated
company at any time either during or after the Employment Period without the
prior consent of the Chief Executive Officer.

 

8

--------------------------------------------------------------------------------


 

11. Debarment

 

(a)                                 Executive hereby certifies to the Company
that, as provided in Section 306(a) and Section 306(b) of the U.S. Federal Food,
Drug and Cosmetic Act (21 U.S.C. SS 335a(a) and 335a(b)) and/or under any
equivalent law within or outside the United States, Executive has not in the
past been and/or is not currently (or threatened to be or subject to any pending
action, suit, claim investigation or administrative proceeding which could
result in Executive being) (i) debarred or (ii) excluded from participation in
any federally funded healthcare program or (iii) otherwise subject to any
governmental sanction in any jurisdiction (including disqualification from
participation in clinical research) that would affect or has affected
Executive’s ability to perform Executive’s obligations under this Agreement, or
Executive’s employment with the Company or prevent Executive from working for
the Company in any capacity in any jurisdiction.

 

(b)                                 Executive hereby confirms that Executive is
not on any of the following exclusion lists: (a) Food and Drug Administration
Debarment List; (b) General Services Administration Excluded Parties List
System; or (c) Office of Inspector General List of Excluded
Individuals/Entities. Executive warrants and represents to the Company that
Executive will notify the Company immediately if any of the foregoing occurs or
is threatened and that the obligation to provide such notice will remain in
effect following the termination of Executive’s employment with the Company for
any reason, voluntary or involuntary. Any violation of this section by Executive
may result in the withdrawal of the offer of engagement or the termination of
Executive’s employment with the Company. Immediately upon the request of the
Company at any time, Executive will certify to the Company in writing
Executive’s compliance with the provisions of this section. Executive hereby
confirms that Executive understands that the Company will verify the information
the Executive certifies under this Agreement. Falsified or incorrect information
provided by the Executive may result in the withdrawal of the offer of
engagement or the termination of Executive’s employment with the Company.

 

12. Survival.  Sections 5 through 18 and Sections 22 through 27, inclusive,
shall survive and continue in full force in accordance with their terms
notwithstanding the termination of the Employment Period.

 

13. Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive:

Adrian Rawcliffe

at such address as most currently appears in the records of the Company

 

Notices to the Company:

Adaptimmune, LLC

351 Rouse Boulevard

Philadelphia

PA 19112

Attention: Chief Executive Officer

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

14. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction,

 

9

--------------------------------------------------------------------------------


 

such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement or any action in any other jurisdiction, but this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

15. Complete Agreement.  This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

16. No Strict Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

17. Counterparts.  This Agreement may be executed in separate counterparts
(including by means of telecopied signature pages or electronic transmission in
portable document format (pdf)), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

18. Successors and Assigns.  This Agreement, including, but not limited to, the
terms and conditions in Sections 6, 7 and 9, shall inure to the benefit of, and
be binding upon, the heirs, executors, administrators, successors and assigns of
the respective parties hereto, but in no event may Executive assign or delegate
to any other party Executive’s rights, duties or obligations under this
Agreement.  Executive further hereby consents and agrees that the Company may
assign this Agreement (including, but not limited to, Sections 6, 7 and 9) and
any of the rights or obligations hereunder to any third party in connection with
the sale, merger, consolidation, reorganization, liquidation or transfer, in
whole or in part, of the Company’s control and/or ownership of its assets or
business.  In such event, Executive agrees to continue to be bound by the terms
of this Agreement.

 

19.                               Withholding; Payment of Taxes.

 

(a)                                 U.S. Income Tax Withholding.  The Company
shall withhold from Executive’s compensation from the Company and remit to U.S.
federal, state, local, or foreign taxing authorities any income taxes and any
other amounts that may be required to be remitted pursuant to U.S. federal,
state, local laws, or foreign laws and regulations.

 

(b)                                 UK Taxes.  The Company shall remit, as such
taxes become due, any income taxes required by the laws of the United Kingdom
(the “UK”) to be paid or withheld from Executive’s compensation in respect of
Executive’s services for the Company in the UK.  For purposes of this
Section 19(b), income tax shall mean any income taxes, and any other charges,
fees, assessments or any other taxes that may be assessed by UK taxing
authorities on Executive’s compensation from the Company pursuant to any law of
the UK or governmental regulation thereunder.  Notwithstanding the foregoing,
social security and Medicare taxes shall be remitted to the United States
government, and the Company and Executive shall complete all applicable
documentation required to exempt Executive from UK social security taxes.

 

20. Tax Equalization/Tax Indemnity.

 

(a)                                 Generally.  The Company agrees that it shall
indemnify Executive for any additional taxes incurred by him as a result of
Executive performing services for the Company and its affiliates in the United
Kingdom, such that Executive will not incur a greater combined U.S. federal,
state, local, and United Kingdom income tax expense in respect of his
compensation from the Company than he would have if he were performing his
services for the Company and its affiliates entirely in the United States during
each year or partial year of his employment with the Company.  Executive’s total
compensation under this Agreement will be adjusted to fulfill the tax indemnity
provisions of this paragraph (any additional amount payable by the Company to
Executive pursuant to this paragraph 20 being a “Tax Indemnity Amount”).  The
Company shall also pay or

 

10

--------------------------------------------------------------------------------


 

reimburse Executive for the cost of preparing his U.S. federal, state, local,
and United Kingdom income tax returns by an accounting firm in order to
implement this paragraph 20.  If such income tax return preparation expenses are
reimbursed, such reimbursement shall be made no later than December 31 of the
year following the year in which the expense is incurred by Executive.

 

(b)                                 Tax Indemnity Adjustments.

20(b)(i)                                                        Any Tax
Indemnity Amount payable to Executive pursuant to this paragraph 20 shall be
paid promptly following a determination that such amount is due and in any
event, no later than the end of the second calendar year beginning after the
calendar year in which the Executive’s U.S. federal income tax return is
required to be filed (including any extensions) for the year to which the
compensation subject to the tax neutrality/tax indemnify payment relates, or, if
later, the second calendar year beginning after the latest such calendar year in
which the Executive’s foreign tax return or payment is required to be filed or
made for the year to which the compensation subject to the tax neutrality/tax
indemnity payment relates.  Where such additional payments arise due to an
audit, litigation or similar proceeding, the payments shall be scheduled and
made in accordance with the provisions of Treas. Reg.
§1.409A-3(i)(1)(v) (relating to the timing of tax gross-up payments).

 

20(b)(ii)                                                     If for any UK
income tax year, (i) amounts withheld from Executive’s compensation by the
Company to satisfy applicable UK withholding obligations in respect of
Executive’s services in the UK are insufficient to cover such withholding
obligations (the “Insufficiency Amount”), and (ii) Executive will receive a
foreign tax credit on his U.S. foreign tax return for such withholdings and for
any additional amounts Executive pays to the Company or to the United Kingdom
tax authorities to cover such insufficiency such that, as a result, Executive
will not incur a greater combined U.S. federal, state, local, and United Kingdom
income tax expense in respect of his compensation from the Company than he would
have if he were performing his services for the Company and its affiliates
entirely in the United States during each year or partial year of his employment
with the Company, Executive shall pay the Insufficiency Amount (or, if less, the
part of the Insufficiency Amount such that Executive would not incur a greater
combined U.S. federal, state, local, and United Kingdom income tax expense in
respect of his compensation from the Company than he would have if he were
performing his services for the Company and its affiliates entirely in the
United States during each year or partial year of his employment with the
Company) to the Company within 60 days after the Insufficiency Amount is
determined, including without limitation, for the 2015/2016 UK tax year. 
Executive shall not be liable to the Company for any penalties, interest or
other liabilities assessed by UK taxing authorities against the Company for its
failure to withhold sufficient amounts from Executive’s compensation.

 

20(b)(iii)                                                  This First Amendment
shall be and is hereby incorporated in and forms a part of the Employment
Agreement.

 

20(b)(iv)                                                 Except as amended and
set forth herein, the Employment Agreement shall continue in full force and
effect.

 

22. Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the Commonwealth of
Pennsylvania or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Pennsylvania.

 

23. Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement (including,
without limitation, the Company’s right to terminate the Employment Period with

 

11

--------------------------------------------------------------------------------


 

or without Cause) shall affect the validity, binding effect or enforceability of
this Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

 

24. Insurance.  The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable.  Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance.

 

25. Agreement to Arbitrate.

 

(a)         Notwithstanding any express provision to the contrary, Executive and
the Company agree that any claim, controversy or dispute between Executive and
the Company (including without limitation the Company’s affiliates, officers,
executives, representatives, or agents) arising out of or relating to this
Agreement, the employment of Executive, the cessation of employment of
Executive, or any matter relating to the foregoing shall be submitted to and
settled by arbitration before a single arbitrator in a forum of the American
Arbitration Association (“AAA”) located in Philadelphia, Pennsylvania, and
conducted in accordance with the National Rules for the Resolution of Employment
Disputes. In such arbitration: (i) the arbitrator shall agree to treat as
confidential evidence and other information presented by the parties to the same
extent as Confidential Information under this Agreement must be held
confidential by the Executive; (ii) the arbitrator shall have no authority to
amend or modify any of the terms of this Agreement; and (iii) the arbitrator
shall have ten (10) business days from the closing statements or submission of
post-hearing briefs by the parties to render his decision.

 

(b)                                 All AAA-imposed costs of said arbitration,
including the arbitrator’s fees, if any, shall be borne by the Company.  All
legal fees incurred by the parties in connection with such arbitration shall be
borne by the party who incurs them, unless applicable statutory authority
provides for the award of attorneys’ fees to the prevailing party and the
arbitrator’s decision and award provides for the award of such fees.

 

(c)                                  Any arbitration award shall be final and
binding upon the parties, and any court having jurisdiction may enter a judgment
on the award. The foregoing requirement to arbitrate claims, controversies, and
disputes applies to all claims or demands by the Executive, including without
limitation, any rights or claims the Executive may have under the Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1991, the Equal Pay Act, the Family
and Medical Leave Act or any other federal, state or local laws or regulations
pertaining to the Executive’s employment or the termination of the Executive’s
employment.

 

(d)                                 All claims must be arbitrated, with the
limited exception of claims for violations of Sections 6, 7 and 9 of this
Agreement.  In the event of an alleged breach of Sections 6, 7 or 9 of this
Agreement by Executive, the Company has the option to elect between arbitration
and a judicial forum.

 

26. Corporate Opportunity.  During the Employment Period, Executive shall submit
to the Company all business, commercial and investment opportunities or offers
presented to Executive or of which Executive becomes aware (including in
Executive’s capacity as agent, employee, director or officer of the Company),
irrespective of Executive’s evaluation of the reasonableness or desirability of
the Company’s investigation thereof, which relate to the business of the Company
or any of its affiliates or subsidiaries (the “Business”) at any time during the
Employment Period (“Corporate Opportunities”).  Executive acknowledges that all
such Corporate Opportunities are for the benefit of the Company and that
Executive would be in breach of his duties to the Company if Executive accepted
or pursued, directly or indirectly, any such Corporate Opportunity on
Executive’s own behalf.

 

12

--------------------------------------------------------------------------------


 

As used in this Agreement, the term “Business” means the business of the Company
or any of its affiliates or subsidiaries in developing, designing, testing,
marketing, selling, distributing or manufacturing products or services involving
the use of T cell therapy to treat or diagnose human disease and/or any further
business that may be developed by the Company or any of its affiliates of which
Executive is aware.

 

27. Executive’s Cooperation.  During the Employment Period and thereafter,
Executive shall reasonably cooperate with the Company and its affiliates or
subsidiaries in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, Executive’s being reasonably available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s reasonable request to give testimony without requiring service of a
subpoena or other legal process, volunteering to the Company all pertinent
information and turning over to the Company all relevant documents which are or
may come into Executive’s possession, all at times and on schedules that are
reasonably consistent with Executive’s other permitted activities and
commitments) at reasonable times.  In the event the Company requires Executive’s
cooperation in accordance with this Section 27, the Company shall reimburse
Executive solely for reasonable travel expenses (including lodging and meals,
upon submission of receipts).  Nothing about the foregoing shall preclude
Executive from testifying truthfully in any forum or from providing truthful
information to any government agency or commission.

 

28. 409A Compliance.

 

(a)               The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. 
In no event shall the Company or its subsidiaries or affiliates be liable for
any additional tax, interest or penalty that may be imposed on Executive under
Section 409A or damages for failing to comply with Section 409A.

 

(b)               A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

(c)                To the extent that reimbursements or other in-kind benefits
under this Agreement constitute “nonqualified deferred compensation” for
purposes of Section 409A: (i) all such expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the
Executive; (ii) any such right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(d)               For purposes of Section 409A, the Executive’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.

 

(e)                Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Section 409A be subject to
offset by any other amount unless otherwise permitted by Section 409A.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

 

ADAPTIMMUNE, LLC

 

 

 

By:

/s/ H Tayton-Martin

 

 

 

 

Name:

Helen Tayton-Martin

 

 

 

 

Position:

President & Secretary

 

 

 

 

 

/s/ Adrian Rawcliffe

 

Adrian Rawcliffe

 

14

--------------------------------------------------------------------------------